department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date gl-119001-02 uilc cc pa cbs br1 memorandum for sbse associate area_counsel richmond from mitchel s hyman senior technician reviewer branch collection bankruptcy summonses subject taxpayer x this memorandum responds to your date request for advice this document may not be used or cited as precedent sec_6110 legend taxpayer x number a amount a date a date b date c date d date e issue dollar_figure when a taxpayer files for bankruptcy after property has been seized but before the scheduled sale should the internal_revenue_service service release the property when the automatic_stay precludes conducting the sale within the time period set forth in sec_6335 and sec_6335 conclusion although there is no authority in either the internal_revenue_code or bankruptcy code for tolling this period this period is inapplicable because the sale is precluded as a matter of law as soon as possible after the bankruptcy petition is filed the service gl-119001-02 must make a determination whether to release the subject property or protect its interest in such property in the bankruptcy proceeding such as by seeking relief from the automatic_stay to continue the sale if the service obtains relief from the automatic_stay it may issue a new notice of sale and conduct the sale when there is no longer a bankruptcy preclusion facts the facts which you have provided are as follows on date a the service seized number a parcels of unimproved_real_estate belonging to the taxpayer for nonpayment of income taxes totaling approximately dollar_figureamount a notice of sale was given to the taxpayer on date b and public notice was given by publication on date c the sale was scheduled for date d pincite a m on date e the taxpayer filed a petition for relief under chapter of the bankruptcy code the service could not then proceed with the sale because the filing of a bankruptcy petition operates as a stay of any act to collect assess or recover a claim against the debtor that arose before the commencement of the bankruptcy case u s c sec_362 instead the sale was adjourned pursuant to sec_6335 and the regulations thereunder you determined that there would be insufficient time to obtain an order from the bankruptcy court granting relief from the automatic_stay in order to permit the sale to continue within the sec_6335 adjournment period you requested our office’s advice in order to determine whether the seizure should be released we informally agreed with your office’s determination to release the seizure in your case as the subject property could simply be reseized and resold once the automatic_stay had been lifted with minimum additional harm or cost to the service law and analysis the provisions governing administrative sale of seized property are found in sec_6335 in particular sec_6335 provides that t he time of sale shall not be less than days nor more than days from the time of giving public notice under subsection b sec_6335 provides that the secretary by regulations shall prescribe the manner and conditions of sale of property including u nder what circumstances the secretary may adjourn the sale from time to time but such adjournments shall not be for a period to exceed in all month the applicable regulation merely reiterates this statutory language and provides that the date of the adjourned sale shall not be later than one month after the date fixed in the original notice of sale sec_301_6335-1 sec_6335 further provides that if at the sale the property is not sold to the highest bidder or deemed sold to the united_states it shall be released to the owner gl-119001-02 there is no provision in either the internal_revenue_code treasury regulations or bankruptcy code for tolling of the time periods in sec_6335 and sec_6335 we initially considered whether sec_108 of the bankruptcy code might provide authority for tolling the period for administrative sale or adjournment while the automatic_stay is in effect but concluded that it was inapplicable sec_108 of the bankruptcy code operates to toll certain nonbankruptcy limitations periods while a bankruptcy case is pending specifically sec_108 provides e xcept as provided in section of this title if applicable nonbankrutpcy law fixes a period for commencing or continuing a civil_action in a court other than a bankruptcy court on a claim against the debtor and such period has not expired before the date of the filing of the petition then such period does not expire until the later of - the end of such period including any suspension of such period occurring on or after the commencement of the case or days after notice of the termination or expiration of the stay under sec_362 with respect to such claim b c sec_108 the plain language of sec_108 applies to time frames for commencing or continuing civil actions in court generally courts agree that this section does not apply to non-litigation matters see 888_f2d_574 8th cir holding that c cannot toll the expiration of a contractual subordination agreement in re vassilowitch 72_br_803 bankr d mass holding that c cannot toll the period for exercising a purchase option the supreme court has recently determined that limitations periods can be tolled by courts applying their equitable powers in cases where a claimant has actively pursued his or her judicial remedies or where a party’s misconduct causes the claimant to miss a deadline 122_sct_1036 even if those factors were applicable to the present case however the court’s analysis in young would still not support equitable_tolling as the period for administrative sale is not a limitations_period although we have been unable to find any authority for tolling the subject provisions we conclude that even without such tolling the service was not required to release the property seized in your case it is our position that where the sale may not be conducted as a matter of law due to the taxpayer’s bankruptcy the sale may be cancelled rather than adjourned as there is no adjournment of sale the limitations in sec_6335 do not apply furthermore as the sale never takes place sec_6335 does not require the seized property to be released the timing of adjournments of sales has been addressed by the ninth circuit in 44_f3d_795 9th cir in anderson a property owner brought an action to enjoin a sale of real_property seized a sale had been properly gl-119001-02 scheduled for an earlier date at that time several bidders attended but none of them had the required percent cash or equivalent down payment accordingly the revenue_officer decided to postpone the sale for approximately one month on the date of the rescheduled sale no bidders came the revenue_officer again postponed the sale the ninth circuit held that because the sale did not take place within days of the public notice or a month thereafter the government was bound to release the property back to the owner pursuant to sec_6335 the government argued that there was a distinction between adjournment and postponement for purposes of sec_6335 in anderson the government argued that the sale was not adjourned but was postponed which can be done without limitation the court rejected this distinction the ninth circuit in anderson was specifically criticizing decisions made by the service to delay sales congress did not adopt a policy of giving the irs discretion to sell the property when in its discretion sale would be desirable it adopted a different policy- fish or cut bait congress told the secretary to provide for terms and conditions of sale by regulation and told the secretary that those regulations could not allow adjournments of a sale of more than one month these express limitations are inconsistent with the irs’s preferred interpretation that it may delay sales indefinitely anderson f 3d pincite anderson does not address the situation in which the service is precluded from conducting the sale as a matter of law thus anderson is distinguishable from the facts of the present case anderson does not provide explicit or controlling authority for the position that the service must return seized property if a noticed sale of such property is barred by the automatic_stay the ninth circuit concluded in anderson that sec_6335 makes it mandatory for the service to return property to the owner if the property is not sold to a bidder or purchased by the united_states at the sale if the automatic_stay bars the service from conducting the sale after the sale has been noticed then sec_6335 does not apply since that section can only be applicable if there has been a sale therefore the anderson decision is not controlling in situations where a sale is never held the anderson court indicated that for purposes of sec_6335 a sale takes place on the date advertised in the notice of sale when an agent of the service actually appears to conduct the sale the service argued that a sale does not take place until the employee actually starts the sale however if no sale is convened because of the automatic_stay there would be no sale under either definition gl-119001-02 in cases where an owner of seized property files a bankruptcy petition after the service has noticed the sale of such property the service should make a determination as soon as possible whether to release the seizure if the service decides to retain the property it should take immediate action in the bankruptcy proceeding to protect its interest in the subject property property seized prior to bankruptcy but not sold is part of the bankruptcy_estate subject_to turnover b c sec_541 462_us_198 as a policy matter it makes sense that creditors cannot on their own sell property of the estate that might be necessary for effective reorganization see id pincite therefore the bankruptcy code provides secured creditors holding seized but unsold property alternative ways to protect their interests for example secured creditors can request adequate protection of their interests b c sec_363 the bankruptcy court can place restrictions on the trustee’s ability to sell or use the property whiting pools u s pincite creditors can also request the bankruptcy court to lift the automatic_stay and allow sale of the seized property to continue see b c sec_362 it is the service’s practice to take advantage of these alternative remedies as soon as possible after the automatic_stay takes effect see irm to summarize we conclude that where a taxpayer files for bankruptcy protection after property has been seized and sale of that property noticed but before the date of the sale the service is not required to release the property back to the petitioner the provisions of sec_6335 and sec_6335 are not tolled by the bankruptcy but are inapplicable to the situation where the service is precluded by the automatic_stay from continuing the sale it is our view that sec_6335 was meant to delineate rules concerning the specific time and place of sale not to make a sale mandatory once public notice has been issued we believe congressional intent was that the sale be conducted soon after the public notice in order to attract the most potential bidders and generate maximum sale proceeds cancellation of a sale due to a bankruptcy filing issuance of a new notice of sale after the automatic_stay is lifted and conducting the new sale within the statutory time period is consistent with that intent see irm this chief_counsel advisory was coordinated with branch collection bankruptcy and summonses if you have further questions please call case development hazards and other considerations gl-119001-02
